DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

	Response to Arguments
Applicant’s arguments, see page 9-11, filed 4/28/2021 with respect to 35 USC §103 rejection of claims 1-6,9-15,18-21,25-27 have been fully considered but were not persuasive.  Applicant has amended claims and argues previously cited references fails to disclose amended claim language. Applicant argues Nagasawa discloses identifying edges of a lane but not the center and not a dash line. Applicant also argues Nagasawa does not disclose amended inertial location sub-system. Applicant argues Day, Hartung, Cherveny and Cui does not cure the deficiency of Nagasawa. In response, as discussed during interview on 4/9/2021, examiner notes Nagasawa is not limited to just edges of lane as argued but does in fact disclose determining the center PC along with left and right PL, PR. Nagasawa also discloses caution line which as disclosed in paragraph [0114] is a guidance route. Displaying line as a dashed line would be obvious to one of ordinary skill in the art. Examiner points to paragraph [0027] of Day which discloses a navigation system including inertial navigation system to determine a position, orientation and velocity of vehicle. Therefore cited references discloses all argued claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6,9-15,18-19, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al (US 201/60090041 A1), Day et al (US 2017/0067750 A1) , Hartung et al (US 2015/0331422 A1) ,  Cherveny et al (US 20050149259 A1) and Cui et al (US 2010/0253489  A1). 

Regarding claim 1, Nagasawa discloses an augmented road line display system ([0030], pair of driving reference marks for guiding the sightline of a vehicle occupant M are displayed on a front windshield), comprising:
one or more sensors installed on a vehicle ([0046], a front camera 21, a rear camera 22, an in-vehicle camera 23, a driving assistance device);
one or more databases external to the vehicle  ([0056], Such information includes, for instance, traffic information and regulation information); and
processing circuitry configured to receive inputs from the one or more databases, one or more sensors of the vehicle, and a sub-system of the vehicle ([0060], By using the information input to the microcomputer 29 from these connected devices, the display controller 31 outputs, to the projector 30, an image for guiding the sightline of the vehicle occupant M so as to caution the vehicle occupant M), 

build and validate a road line model ([0060], sightline of vehicle) to detect or predict a road line based on the inputs received ([0060], the image for guiding the sightline of the vehicle occupant M is disposed on the see-through front windshield), 
determine environmental conditions based on the inputs from the one or more databases, the ([0056], acquires information from a server device connected to, for instance, the Internet via the base station. Such information includes, for instance, traffic information and regulation information), 




display an augmented road line on a heads-up display ([0051], to the display controller 31 of the microcomputer 29 together with the moving-object information), 
the augmented road line being displayed as a dashed line indicating a center of a lane ([0080], the display controller 31 specifies visual-field center coordinates PC, [0081] the display controller 31 specifies visual-field center coordinates PC, [0081], a central position of a predetermined distance on the predicted path as the visual-field center coordinates PC, [0114], The caution line 42 in FIG. 9B indicates the direction of the guidance route )
the augmented road line including an indication of a distance ([0050], distance of the moving object) from the vehicle to one or more objects identified by the augmented road line display system ([0050], the driving assistance device 24 generates information about a moving object, such as another automobile) and a speed of the one or more objects ([0052], the vehicle speed)

Day discloses one or more sensors installed on a vehicle ([0014], communicates with sensors);
one or more databases external to the vehicle ([0042], a database of route/route segment scores may be stored in the cloud server); and
processing circuitry configured to receive inputs from the one or more databases, one or more sensors of the vehicle, and a sub-system of the vehicle ([0043], The processor 302 may receive and/or process the user input), 
the vehicle sub-system includes an inertial location sub-system ([0027] The navigation subsystem 211 may include an inertial navigation system that may further determine a position, orientation, and velocity of the vehicle via motion and rotation sensor inputs)
determine environmental conditions based on the inputs from the one or more database, one or more sensors of the vehicle ([0027], the inputs received by sensor subsystem 210 may include ambient temperature, [0030], specific user data requests may be received at mobile device 242 from in-vehicle computing system, The specific data requests may include ambient weather condition (temperature, humidity, etc.)) , and the sub-system of the vehicle ([0044], In some examples, the navigation input may include notification from off-board database of recent events. For example, if a natural emergency/disaster has occurred along the route/route segment (e.g., heat-related road buckling, flash flood, downed tree, washout, etc.), then the navigation input may include the real-time road/environment condition information), 
assign weights to the inputs based on the first and second set of confidence levels to generate weighted inputs ([0056], the weight may be determined based on the confidence/reliability, The weight may additionally or alternatively be configured to emphasize lower scores more heavily than higher scores (e.g., giving lower scores a larger weight than higher scores when determining the weighted average).), and
execute the road line model to determine the road line based on the weighted inputs ([0057], the system may warn/notify the user about unsafe routes, and offer alternate safer routes for travel, thereby reducing the chances of vehicular accidents and injuries).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa and the weights based on confidence/reliability of Day to include one or more sensors installed on a vehicle; one or more databases external to the vehicle; and processing circuitry configured to receive inputs from the one or more databases, one or more sensors of the vehicle, and a sub-system of the vehicle, the vehicle sub-system includes an inertial location sub-system,  determine environmental conditions based on the inputs from the one or more databases and the sub-system of the vehicle, assign weights to the inputs based on the first and second set of confidence levels to generate weighted inputs and execute the road line model to determine the road line based on the weighted inputs as described by Day.

 The motivation for doing so would have been to reducing the chances of vehicular accidents and injuries (Day, [0057]).

Hartung discloses one or more sensors installed on a vehicle ([0025], the system architecture 200 incorporates multi-sensor parsing for a multitude of different types of sensors 204, such as vision, radar, LiDAR, IMU, GPS, camera, and any other types of sensors that may be utilized in an autonomous vehicle system.)
([0100] All of the system nodes receive the information and can individually assess the effect of the error and whether or not to continue operation or enter into a fault state)
assign a second set of confidence levels to a second set of inputs which can be trusted due to the determined environmental conditions ([0102], The system can dynamically select which of the sensors has more input to what a tracked object may be, and can be based on weighted priorities and/or confidences in the sensors and systems that are used to make the determinations. For example, the LiDAR information can be treated as highly reliable if a target is ascertained as a recognizable object, particularly when combined with camera imaging data), 
assign weights to the inputs based on the first and second set of confidence levels to generate weighted inputs ([0102], be based on weighted priorities and/or confidences in the sensors and systems that are used to make the determinations)	

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa and the weights based on confidence/reliability of Day to include one or more sensors installed on a vehicle assign a first set of confidence levels to a first set of inputs which cannot be trusted assign a second set of confidence levels to a second set of inputs which can be trusted due to the determined environmental conditions, assign weights to the inputs based on the first and second set of confidence levels to generate weighted inputs as described by Hartung.

The motivation for doing so would have been to develop a distributed sensor system architecture that abstracts low-level sensor detection and processing to a high-level application 

Cherveny discloses one or more sensors installed on a vehicle ([0033], Each of the data collection vehicles 50 includes a data collection system 39. Each data collection system 39 includes one or more sensors capable of collecting data representing physical features about the environment);
one or more databases external to the vehicle ([0032], The central geographic data manager 10 includes a central geographic database) ; and
processing circuitry configured to receive inputs from the one or more databases, one or more sensors of the vehicle, and a sub-system of the vehicle ([0042], The data collection vehicle 50(2) includes a data collection system 39(2) which includes a sensor driver 51, a vehicle computing system 52, a communications manager 58, a local map database 56, and one or more sensors), 
determine environmental conditions based on the inputs from the one or more databases, the one or more sensors of the vehicle, and the sub-system of the vehicle ([0047], The central geographic data manager 10 illustrated in FIG. 1 includes hardware and software components for receiving data 55R and 55F from the data collection vehicles 50 and for processing the data to generate updates, refinements, and/or enhancements to the central geographic database), 
assign a first set of confidence levels to a first set of inputs which cannot be trusted due to the determined environmental conditions ([0051], The statistical data analyzer 16 determines updates to the central geographic database 20 based on whether the central filtered sensor data set 14 reflects statistically significant variances)
based upon a comparison between at least an input from the one or more databases and an input from at least one of the one or more sensors ([0051], The statistical data analyzer 16 includes a computer program that applies statistical analysis techniques based on further comparisons with the geographic data in the central geographic database, ) and 
the sub-system of the vehicle the first set of confidence levels ([0053], The statistical data analyzer 16 may determine confidence levels for data elements in the central geographic database) chosen from a first range of available confidence levels ([0053], analysis, there is a 75% level of certainty that the positional data is within 1 meter, or that there is a 99% level of certainty that the positional data is within 15 meters.)
assign a second set of confidence levels to a second set of inputs which can be trusted due to the determined environmental conditions based upon the comparison between the at least two of the inputs ([0056], the steps performed in the manager 10, including the determination of variances, the collection of data from the vehicles, the analysis of statistical significance, and the updating of the central database, are performed on an ongoing and continuous basis), 
the second set of confidence levels chosen from a second range of the available confidence levels different from the first range ([0053], a confidence level of "10" may indicate that, based upon the statistical analysis, there is a greater than 99% certainty that the positional data (L-LAT, L-LON, R-LAT, R-LON) is within 1 cm).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa and the weights based on confidence/reliability of Day to include one or more sensors installed on a vehicle; one or more databases external to the vehicle  ; and processing circuitry configured to receive inputs from the one or more databases, one or more sensors of the vehicle, and a sub-system of the vehicle, determine environmental conditions based on the inputs from the one or more databases, the one or more sensors of the vehicle, and the sub-system of the vehicle, assign a first  and the sub-system of the vehicle the first set of confidence levels chosen from a first range of available confidence levels assign a second set of confidence levels to a second set of inputs which can be trusted due to the determined environmental conditions based upon the comparison between the at least two of the inputs, the second set of confidence levels chosen from a second range of the available confidence levels different from the first range as described by Cherveny.

The motivation for doing so would have been for updating and enhancing a geographic database based on feedback from field use of the geographic data.  (Cherveny, [0002]).

Cui discloses display an augmented road line on a heads-up display, the augmented road line including an indication of a distance from the vehicle to one or more objects identified by the augmented road line display system and a speed of the one or more objects, the indication being displayed next to the one or more objects (Fig 19, [0123], range data overlaid onto a corresponding image plane, useful in system-internal analyses of various target objects, The data association links the current measurements with the predicted objects, or determines the source of a measurement (i.e., position, image patch, and label) is from a specific object).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the display of moving information of Nagasawa to include display an augmented road line on a heads-up display, the augmented road line including an indication of a distance from the vehicle to one or more objects identified by the 

The motivation for doing so would have been to present information to the operator of a vehicle in an effective manner is desirable and reduces strain upon the operator.  (Cui, [0004]).

Nagasawa, Day, Hartung , Cherveny and Cui are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Nagasawa, Day, Hartung , Cherveny and Cui to obtain the invention as specified in claim 1.


Regarding claim 2, Nagasawa discloses wherein the processing circuitry is further configured to:
detect one or more objects on or along a road in a driving direction, construct an augmented road line by augmenting the road line with the one or more objects detected on the road ([0047], a plurality of images, which are slightly displaced from one another in the left-right direction, of the outside scenery ahead of the vehicle body 2 as well as a target object, such as another automobile, can be obtained.).

Regarding claim 3, Nagasawa discloses wherein the one or more databases includes at least one of: an infrastructure database, a traffic update server ([0056], Such information includes, for instance, traffic information and regulation information), a connected vehicle database, and a public real time kinetic database.


a vision sub-system ([0047], The front camera), a vehicle-to-vehicle communication subsystem, a navigation sub-system ([0046], a global-positioning-system (GPS) receiver 26, a navigation device).

Regarding claim 5, Nagasawa discloses wherein the one or more sensors of the vehicle includes at least one of a lidar and a radar ([0036], an emergency situation by monitoring the driving environment using various types of radar.).

Regarding claim 6, Nagasawa is silent to wherein the road line model is a statistical model based on parameters computed using the inputs received from the at least one database, the one or more sensors of the vehicle, and the sub-system of the vehicle.

Day discloses wherein the road line model is a statistical model based on parameters computed using inputs received from the at least one database, the one or more sensors of the vehicle, and the sub-system of the vehicle ([0043], each event/irregularity may be scored (e.g., a score identifying the severity of each irregularity) and an average or other statistical factor of the scores of irregularities in a defined route segment may be calculated and used to derive a score for that route segment.).

Nagasawa, Day, Hartung , Cherveny and Cui are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of 

 The motivation for doing so would have been to reducing the chances of vehicular accidents and injuries (Day, [0057]).
 
Therefore, it would have been obvious to combine Nagasawa, Day, Hartung , Cherveny and Cui to obtain the invention as specified in claim 6.

 Regarding claim 9, Nagasawa is silent wherein a higher weight is assigned to the second set of inputs received from the one or more sensors of the vehicle compared to the first set of inputs received from the one or more databases when access to the one or more databases is unavailable.

Day discloses wherein a higher weight is assigned an input received from the one or more sensors of the vehicle compared to an input received from the one or more databases when access to the one or more databases is unavailable ([0057], the threshold may define an absolute minimum route segment score that may be selected for travel).

Nagasawa, Day, Hartung , Cherveny and Cui are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of 

 The motivation for doing so would have been to reducing the chances of vehicular accidents and injuries (Day, [0057]).
 
Therefore, it would have been obvious to combine Nagasawa, Day, Hartung , Cherveny and Cui to obtain the invention as specified in claim 9.

Regarding claim 10 , Nagasawa discloses a method for an augmented road line display ([0030], pair of driving reference marks for guiding the sightline of a vehicle occupant M are displayed on a front windshield), the method comprising:
receiving, using processing circuitry, inputs from one or more databases external to a vehicle ([0056], Such information includes, for instance, traffic information and regulation information), one or more sensors of the vehicle, and a sub-system of the vehicle ([0046], a front camera 21, a rear camera 22, an in-vehicle camera 23, a driving assistance device);
building and validating, using the processing circuitry, a road line model ([0060], sightline of vehicle) to detect or predict a road line based on the inputs received ([0060], the image for guiding the sightline of the vehicle occupant M is disposed on the see-through front windshield);
determining, using the processing circuitry, environmental conditions based on the inputs from the one or more databases, ([0056], acquires information from a server device connected to, for instance, the Internet via the base station. Such information includes, for instance, traffic information and regulation information);





display an augmented road line on a heads-up display ([0051], to the display controller 31 of the microcomputer 29 together with the moving-object information),
the augmented road line being displayed as a dashed line indicating a center of a lane ([0080], the display controller 31 specifies visual-field center coordinates PC, [0081] the display controller 31 specifies visual-field center coordinates PC, [0081], a central position of a predetermined distance on the predicted path as the visual-field center coordinates PC, [0114], The caution line 42 in FIG. 9B indicates the direction of the guidance route )
the augmented road line including an indication of a distance ([0050], distance of the moving object) from the vehicle to one or more objects identified by the augmented road line display system ([0050], the driving assistance device 24 generates information about a moving object, such as another automobile) and a speed of the one or more objects ([0052], the vehicle speed)

Day discloses receiving, using processing circuitry, inputs from one or more databases external to a vehicle ([0042], a database of route/route segment scores may be stored in the cloud server), one or more sensors of the vehicle, and a sub-system of the vehicle ([0014], communicates with sensors);
the vehicle sub-system includes an inertial location sub-system ([0027] The navigation subsystem 211 may include an inertial navigation system that may further determine a position, orientation, and velocity of the vehicle via motion and rotation sensor inputs)
determining, using the processing circuitry, environmental conditions based on the inputs from the one or more databases, the one or more sensors of the vehicle ([0027], the inputs received by sensor subsystem 210 may include ambient temperature, [0030], specific user data requests may be received at mobile device 242 from in-vehicle computing system, The specific data requests may include ambient weather condition (temperature, humidity, etc.)), and the sub-system of the vehicle ([0044], In some examples, the navigation input may include notification from off-board database of recent events. For example, if a natural emergency/disaster has occurred along the route/route segment (e.g., heat-related road buckling, flash flood, downed tree, washout, etc.), then the navigation input may include the real-time road/environment condition information);
assigning, using the processing circuitry, weights to the inputs based on the first and second set of confidence levels to generate weighted inputs ([0056], the weight may be determined based on the confidence/reliability, The weight may additionally or alternatively be configured to emphasize lower scores more heavily than higher scores (e.g., giving lower scores a larger weight than higher scores when determining the weighted average).); and
([0057], the system may warn/notify the user about unsafe routes, and offer alternate safer routes for travel, thereby reducing the chances of vehicular accidents and injuries).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa to include receiving, using processing circuitry, inputs from one or more databases external to a vehicle, one or more sensors of the vehicle, and a sub-system of the vehicle; determining, using the processing circuitry, environmental conditions based on the inputs from the one or more databases, the one or more sensors of the vehicle, and the sub-system of the vehicle; the vehicle sub-system includes an inertial location sub-system, assigning, using the processing circuitry, weights to the inputs based on the first and second set of confidence levels to generate weighted inputs; and executing, using the processing circuitry, the road line model to determine the road line based on the weighted inputs as described by Day.

 The motivation for doing so would have been to reducing the chances of vehicular accidents and injuries (Day, [0057]).
 
Hartung discloses receiving, using processing circuitry, inputs from one or more databases external to a vehicle ([0090] The system architecture implements a database of what is available in the system.)
assigning, using the processing circuitry,  a first set of confidence levels to a first set of inputs which cannot be trusted ([0100] All of the system nodes receive the information and can individually assess the effect of the error and whether or not to continue operation or enter into a fault state) 
([0102], The system can dynamically select which of the sensors has more input to what a tracked object may be, and can be based on weighted priorities and/or confidences in the sensors and systems that are used to make the determinations. For example, the LiDAR information can be treated as highly reliable if a target is ascertained as a recognizable object, particularly when combined with camera imaging data),
assigning, using the processing circuitry, weights to the inputs based on the first and second set of confidence levels to generate weighted inputs ([0102], be based on weighted priorities and/or confidences in the sensors and systems that are used to make the determinations)	

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa and the weights based on confidence/reliability of Day to include receiving, using processing circuitry, inputs from one or more databases external to a vehicle assigning, using the processing circuitry,  a first set of confidence levels to a first set of inputs which cannot be trusted, assigning, using the processing circuitry,  a second set of confidence levels to a second set of inputs which can be trusted due to the determined environmental conditions, assigning, using the processing circuitry, weights to the inputs based on the first and second set of confidence levels to generate weighted inputs as described by Hartung.

The motivation for doing so would have been to develop a distributed sensor system architecture that abstracts low-level sensor detection and processing to a high-level application 

Cui discloses display an augmented road line on a heads-up display, the augmented road line including an indication of a distance from the vehicle to one or more objects identified by the augmented road line display system and a speed of the one or more objects, the indication being displayed next to the one or more objects (Fig 19, [0123], range data overlaid onto a corresponding image plane, useful in system-internal analyses of various target objects, The data association links the current measurements with the predicted objects, or determines the source of a measurement (i.e., position, image patch, and label) is from a specific object).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the display of moving information of Nagasawa to include display an augmented road line on a heads-up display, the augmented road line including an indication of a distance from the vehicle to one or more objects identified by the augmented road line display system and a speed of the one or more objects, the indication being displayed next to the one or more objects as described by Cui.

The motivation for doing so would have been to present information to the operator of a vehicle in an effective manner is desirable and reduces strain upon the operator.  (Cui, [0004]).

Nagasawa, Day, Hartung , Cherveny and Cui are combinable because they are from the same field of invention. 



Regarding claim 11, Nagasawa discloses detecting, using the processing circuitry, one or more objects along a road in a driving direction ([0047], a plurality of images, which are slightly displaced from one another in the left-right direction, of the outside scenery ahead of the vehicle body 2 as well as a target object, such as another automobile, can be obtained.);
constructing, using the processing circuitry, an augmented road line by augmenting the road line with the one or more objects detected on the road ([0050], the driving assistance device 24 generates information about a moving object).

Regarding claim 12, Nagasawa discloses herein the one or more databases includes at least one of:
an infrastructure database, a traffic update server ([0056], Such information includes, for instance, traffic information and regulation information), a connected vehicle database, and
a public real time kinetic database ([0056], acquires information from a server device connected to, for instance, the Internet via the base station. Such information includes, for instance, traffic information and regulation information),.

Regarding claim 13, Nagasawa discloses wherein the sub-system of the vehicle includes at least one of:
a vision sub-system ([0047], The front camera), a vehicle-to-vehicle communication subsystem, a navigation sub-system ([0046], a global-positioning-system (GPS) receiver 26, a navigation device).

([0036], an emergency situation by monitoring the driving environment using various types of radar.).

Regarding claim 15, Nagasawa is silent to wherein a road line model is a statistical model based on parameters computed using the inputs received from the one or more databases, one or more sensors of a vehicle, and the sub-system of the vehicle.

Day discloses wherein a road line model is a statistical model based on parameters computed using inputs received from the one or more databases, one or more sensors of a vehicle, and the sub-system of the vehicle ([0043], each event/irregularity may be scored (e.g., a score identifying the severity of each irregularity) and an average or other statistical factor of the scores of irregularities in a defined route segment may be calculated and used to derive a score for that route segment.).

Nagasawa, Day, Hartung , Cherveny and Cui are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa to include wherein a road line model is a statistical model based on parameters computed using inputs received from the one or more databases, one or more sensors of a vehicle, and the sub-system of the vehicle as described by Day.


 
Therefore, it would have been obvious to combine Nagasawa, Day, Hartung , Cherveny and Cui to obtain the invention as specified in claim 15.

 Regarding claim 18, Nagasawa is silent wherein a higher weight is assigned to an input received from the one or more sensors of the vehicle compared to an input received from the one or more databases when access to the one or more databases is unavailable.

Day discloses wherein a higher weight is assigned to the second set of inputs received from the one or more sensors of the vehicle compared to the first set of inputs received from the one or more databases when access to the one or more databases is unavailable ([0057], the threshold may define an absolute minimum route segment score that may be selected for travel).

Nagasawa, Day, Hartung , Cherveny and Cui are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa to include wherein a higher weight is assigned to the second set of inputs received from the one or more sensors of the vehicle compared to the first set of inputs received from the one or more databases when access to the one or more databases is unavailable as described by Day.


 
Therefore, it would have been obvious to combine Nagasawa, Day, Hartung , Cherveny and Cui to obtain the invention as specified in claim 18.

Regarding claim 19, Nagasawa is silent to wherein the sub-system of the vehicle includes a vehicle-to-vehicle communication subsystem.

Day discloses wherein the sub-system of the vehicle includes a vehicle-to-vehicle communication subsystem ([0024] Inter-vehicle system communication module 222 may output data to other vehicle systems).

Nagasawa, Day, Hartung , Cherveny and Cui are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa to include wherein the sub-system of the vehicle includes a vehicle-to-vehicle communication subsystem as described by Day.

 The motivation for doing so would have been to reducing the chances of vehicular accidents and injuries (Day, [0057]).
 


Regarding claim 25 Nagasawa, Day and Ernst are silent to wherein the comparison includes a comparison between the input from the one or more database and input from one of the sub-systems of the vehicle.

Hartung discloses wherein the comparison includes a comparison between the input from the one or more database and input from one of the sub-systems of the vehicle ([0097], This feature provides that the coding of the system node never changes, but rather, it's just the database file that changes, which indicates how the node is to operate given a particular input).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa and the weights based on confidence/reliability of Day to include wherein the comparison includes a comparison between the input from the one or more database and input from one of the sub-systems of the vehicle as described by Hartung.

The motivation for doing so would have been to develop a distributed sensor system architecture that abstracts low-level sensor detection and processing to a high-level application programming interface (API), which enables standard implementation by many different vehicle manufacturers, ease of updates and maintenance, and future compatibility.  (Hartung, [0022]).



Therefore, it would have been obvious to combine Nagasawa, Day, Hartung , Cherveny and Cui to obtain the invention as specified in claim  25.

Regarding claim 26 Nagasawa discloses wherein the vision sub-system includes at least one of a camera, a lidar, and a radar ([0046] The sightline guidance system 20 in FIG. 2 has a front camera 21, a rear camera 22, an in-vehicle camera).

Regarding claim 27 Nagasawa, Day and Ernst are silent to wherein the comparison includes a comparison between an input from one of the camera, the lidar, and the radar and the input from the one or more databases. 

Hartung discloses wherein the comparison includes a comparison between an input from one of the camera, the lidar, and the radar and ([0025], the system architecture 200 incorporates multi-sensor parsing for a multitude of different types of sensors 204, such as vision, radar, LiDAR, IMU, GPS, camera, and any other types of sensors that may be utilized in an autonomous vehicle system, [0100], a system node may determine that LiDAR is no longer available, and attempt to determine whether to allow the vehicle to keep going based on having all of the radar inputs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa and the weights based on confidence/reliability of Day to include wherein the comparison 

The motivation for doing so would have been to develop a distributed sensor system architecture that abstracts low-level sensor detection and processing to a high-level application programming interface (API), which enables standard implementation by many different vehicle manufacturers, ease of updates and maintenance, and future compatibility.  (Hartung, [0022]).

Cherveny discloses wherein the comparison includes a comparison between an input from one of the camera, the lidar, and the radar ([0037], The sensor devices 60 may include a GPS (Global Positioning System), an imaging system (e.g. radar, cameras, etc.), a gyroscope, a compass, an odometer and other sensors.) and the input from the one or more databases  ([0051], The statistical data analyzer 16 determines updates to the central geographic database 20 based on whether the central filtered sensor data set 14 reflects statistically significant variances).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa and the weights based on confidence/reliability of Day to includeherein the comparison includes a comparison between an input from one of the camera, the lidar, and the radar and the input from the one or more databases as described by Cherveny.

The motivation for doing so would have been for updating and enhancing a geographic database based on feedback from field use of the geographic data.  (Cherveny, [0002]).



Therefore, it would have been obvious to combine Nagasawa, Day, Hartung , Cherveny and Cui to obtain the invention as specified in claim  27.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al (US 201/60090041 A1), Day et al (US 2017/0067750 A1) , Hartung et al (US 2015/0331422 A1) ,  Cherveny et al (US 20050149259 A1) and Cui et al (US 2010/0253489  A1) as applied to claim 1 above, and further in view of Yaacobi et al (US 20150346340 A1).

Regarding claim 20, Nagasawa, Day and Ernst are silent to wherein the one or more sensors of the vehicle includes a chip scale lidar.

Yaacobi discloses wherein the one or more sensors of the vehicle includes a plurality of chip scale lidar ([0052] an exemplary NPA could be used in a (low-cost) LIDAR suitable for use in cars, trucks, satellites, robots, etc.).

Nagasawa, Day, Hartung , Cherveny, Cui and Yaacobi are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of 

The motivation for doing so would have been to create an optical phased array for forming a far-field radiation pattern (Yaacobi, [0002]).
 
Therefore, it would have been obvious to combine Nagasawa, Day, Hartung , Cherveny, Cui and Yaacobi to obtain the invention as specified in claim 20.

Regarding claim 21, Nagasawa and Day are silent to wherein each of the plurality of chip scale lidars includes a grating based antenna having a length in the tens of micrometers.

Ernst discloses wherein each of the plurality of chip scale lidars includes a grating based antenna having a length in the tens of micrometers ([0049] Because light has a relatively short wavelength (e.g., a wavelength on the order of one micron), an NPA can include thousands or even millions of antenna elements in a compact, low-cost chip.)

Nagasawa, Day, Hartung , Cherveny, Cui and Yaacobi are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the sightline guidance apparatus of Nagasawa to include wherein each of the plurality of chip scale lidars includes a grating based antenna having a length in the tens of micrometers as described by Yaacobi. 

The motivation for doing so would have been to create an optical phased array for forming a far-field radiation pattern (Yaacobi, [0002]).

Therefore, it would have been obvious to combine Nagasawa, Day, Hartung , Cherveny, Cui and Yaacobi to obtain the invention as specified in claim 21.

Conclusion
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618